Citation Nr: 0608042	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1310 (West 2002). 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002). 

3.  Entitlement to Special Monthly Pension based on the 
veteran's need for aid and attendance of another person for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the benefits sought on appeal.  The 
appellant is the surviving spouse of a veteran who had active 
service from June 1945 to November 1945 and from September 
1952 to May 1954 and who died in 2001.

The issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151 will 
be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  The veteran's death certificate showed he died in 2001 of 
a cardiorespiratory arrest, that was due to or the result of 
gangrene, that in turn was due to or the result of diabetes 
mellitus.

4.  Diabetes mellitus was not manifested during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service.

5.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.

6.  Prior to the veteran's death, he was shown to have 
incapacity which required care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment and had impairment of his upper extremities 
that impaired his ability to accomplish daily living 
activities without assistance.



CONCLUSIONS OF LAW

1.  The requirements for payment of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1310 have not been 
met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person for 
purposes of accrued benefits have been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. 
§§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the appellant 
dated in April 2002 and May 2004.  Those letters effective 
satisfy the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the appellant about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting the appellant provide any 
evidence in her possession that pertains to  her claim.

The VCAA letters were not provided to the appellant prior to 
the decision in this case, contrary to the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, in 
another case regarding the timing of the VCAA notice, the 
Court has held that in such situations a claimant has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Following the VCAA notice, additional evidence was 
accumulated and reviewed by the RO, but the RO continued the 
denial of the benefits sought on appeal.  This would appear 
to satisfy the notification requirements of the VCAA.  The 
appellant has not argued that any possible error or 
deficiency in the VCAA notice has prejudiced her in the 
adjudication of her claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Therefore, under these circumstances, the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the appellant's claim for special monthly 
pension for purposes of accrued benefits, as indicated above, 
this decision grants the benefit sought, and the appellant is 
not prejudiced by the failure of the RO to provide her the 
appropriate VCAA notice or the Board addressing this issue on 
appeal.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records were previously obtained and are 
associated with the claims file.  In addition, private and VA 
medical records identified by the appellant are associated 
with the claims file.  A VA medical opinion has not obtained 
in connection with the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1310.  However, an opinion is unnecessary 
in this case and that there is sufficient medical evidence to 
decide the claim.  The appellant's original September 2001 
claim for DIC benefits specifically indicated that she was 
not claiming that the cause of the veteran's death was due to 
service, and in her Substantive Appeal she simply suggests 
that the veteran's diabetes was present when he was 
discharged from service.  As will be more fully explained 
below, the medical evidence clearly documents the onset of 
the veteran's diabetes many years following separation from 
service with absolutely no indication that it was in any way 
related to service.

Further, the appellant has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  In fact, in a statement dated in 
March 2005 the appellant specifically indicated that she had 
no additional evidence to submit.  

DIC Under 38 U.S.C.A. § 1310

The appellant is seeking to establish service connection for 
the cause of the veteran's death.  If the appellant 
establishes her entitlement to service connection for the 
cause of the veteran's death, she would be granted Dependency 
and Indemnity Compensation benefits under 38 U.S.C.A. § 1310.  
In order to do so, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 C.F.R. § 1110; 38 C.F.R. § 303(a).  In 
addition, a service-connected disability includes certain 
chronic diseases, such as diabetes mellitus, which may be 
presumed to have been incurred in service if it became 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The record discloses that the veteran's death was due to 
complications from diabetes mellitus.  The veteran's death 
certificate showed that he died of an immediate cause of 
death listed as a cardiorespiratory arrest, which was due to 
gangrene, which in turn was due to osteomyelitis, which was 
due to or the result of diabetes mellitus.  The appellant has 
suggested in her Substantive Appeal that the veteran had 
diabetes mellitus when he was discharged from service.  
However, a review of the medical evidence, including service 
medical records and medical records dated following the 
veteran's separation from service, clearly establishes that 
the veteran's diabetes had its onset many years following 
separation from service.

The veteran's service medical records discloses no evidence 
of complaints, treatment or diagnosis of diabetes during 
either period of the veteran's periods of active service.  A 
physical examination performed in May 1954 in connection with 
the veteran's separation from his second period of service 
contains no evidence of diabetes.  In addition, records of a 
VA hospitalization of the veteran in August 1955 for chronic 
gastritis disclose no evidence of diabetes.  

The earliest medical evidence of record demonstrating the 
onset of diabetes is contained in two statements dated in 
June 1966 pertaining to a hospitalization of the veteran in 
April 1965 when he was admitted for symptoms and signs of a 
left ureteral calculus.  Subsequently obtained records of the 
VA hospitalization of the veteran in April 1965 showed that 
he was admitted with symptoms and signs of a ureteral 
calculus on the left side.  During that hospitalization a 
diagnosis of diabetes mellitus was made and after four days 
of treatment the veteran was discharged recovered to follow 
treatment for diabetes mellitus.  A report of a VA 
examination performed in June 1966 confirmed that history.  
That examination report noted that the veteran had been 
hospitalized in April 1965 with a picture suggestive of renal 
colic and that during that hospitalization the veteran was 
found to be diabetic.  The VA examination diagnosed diabetes 
mellitus following the examination.  These records serve to 
demonstrate that the veteran's diabetes was not manifested 
during service and was in fact, first manifested more than 
one year following the veteran's separation from service.  
Subsequently dated VA and private medical records contain no 
evidence that the veteran's diabetes manifested during 
service, or any suggestion that the veteran's diabetes 
mellitus diagnosed following service was in any way related 
to service.  Consequently, the record contains no competent 
medical evidence that the veteran's diabetes was manifested 
during or related to service.

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.    Given the 
medical evidence against the claim, for the Board to conclude 
that the veteran's diabetes mellitus had its origin during 
active service under these circumstances would be 
speculation, and the law provides that service connection may 
not be granted on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between the 
cause of the veteran's death in service by way of the April 
2002 and May 2004 letters from the RO to her, but she failed 
to do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the appellant was clearly 
advised in the April 2002 and May 2004 letters of the need to 
submit medical evidence of a relationship between the cause 
of the veteran's death and service.  While the appellant may 
be of the opinion that the veteran's death is related to 
service, as a lay person, the appellant is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1310 are not 
established.




Special Monthly Pension

At the time of the veteran's death in 2001, he had initiated 
an appeal from the RO's denial of his claim for special 
monthly pension based on a need for the aid and attendance of 
another person.  Following the veteran's death the appellant 
indicated her desire to continue with the veteran's appeal.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

Prior to his death, the veteran was not blind, bedridden, or 
a patient in a nursing home.  For example, a VA aid and 
attendance examination performed in April 2000 found that the 
veteran still enjoyed fairly good vision with bifocal lenses, 
was not permanently bedridden and lived at home.  

However, the report indicated that the veteran did require 
assistance of another person to perform some activities of 
daily living and suggests that he required assistance to 
protect him from the hazards or dangers incident to his daily 
environment.  The examiner indicated that while the veteran 
was able to tend to the needs of nature, he was unable to 
shave himself because of a tremor of his hands and required 
assistance bathing because of frequent buckling of his knees 
and possible falls.  The veteran also had difficulty with 
ambulation and was described as ambulating guardedly and 
slowly, doing so with difficulty with the aid of a cane and 
holding himself to the walls or to nearby furniture.  He was 
also described as chair-ridden most of the time.  


The findings of the April 2000 VA aid and attendance 
examination create a reasonable doubt as to whether the 
veteran was in need of the aid and assistance of another 
person on a regular basis both in performing activities of 
daily living and to protect  him from the hazards or dangers 
incident to his daily environment.  Resolving any reasonable 
doubt in the appellant's favor, the Board finds that the 
evidence demonstrates an entitlement to special monthly 
pension on account of the veteran being in the need of the 
aid and attendance of another person for purposes of accrued 
benefits.


ORDER

Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. § 1310 are denied.

Subject to the provisions governing the award of monetary 
benefits, special monthly pension on account of the veterans 
need for the aid and attendance of another person for 
purposes of accrued benefits is granted.


REMAND

With respect to the appellant's claim for Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. § 
1151, the Board finds that additional procedural development 
is necessary prior to final appellate review.  More 
specifically, the June 2004 VCAA letter provided to the 
appellant, as well as the Supplemental Statement of the Case 
dated in February 2005, did not provide the appellant with 
notice of the evidence necessary to establish entitlement to 
the benefit sought.  
The appellant was provided notice of the type of evidence 
necessary to substantiate her claim had the claim for DIC 
under 38 U.S.C.A. § 1151 been filed before October 1, 1997.  
Since the veteran died in late 2001, the appellant's claim 
for DIC under 38 U.S.C.A. § 1151 would clearly had been filed 
after that date.  

The criteria in effect after the date of the veteran's death 
requires some degree of fault on the part of the VA in 
providing hospital care, medical or surgical treatment.  
Specifically, it is necessary for the appellant to 
demonstrated that the veteran's death was caused by hospital 
care, medical or surgical treatment furnished the veteran and 
that the proximate cause of his death was carelessness, 
negligence, lack or proper care, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or that his 
death was an event not reasonable foreseeable.  Since the 
appellant has not been notified of the type of evidence 
necessary to substantiate her claim, the notification 
requirements of the VCAA have not been satisfied.  The United 
States Court of Appeals for Veterans Claims has strictly 
construed the notification requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, this matter must be addressed 
prior to final appellate review.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the appellant will 
be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide notice of the 
substance of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  This notice should 
include the criteria for establishing 
entitlement to DIC under 38 U.S.C.A. 
§ 1151 for claims filed after October 1, 
1997.

2.  After affording the appellant a 
reasonable period of time in which to 
respond to the VCAA letter, the RO should 
review the record to determine whether 
there is sufficient competent medical 
evidence to decide the claim.  If the RO 
determines that there is not sufficient 
competent medical evidence to decide the 
claim, the RO should obtain a medical 
opinion.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should adjudicate the 
appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151 and notify the 
appellant of the decision and of her 
appellate rights.  If the appellant 
expresses disagreement with the decision 
and files a Substantive Appeal following 
the issuance of a Statement of the Case, 
the case should be returned to the Board 
for further appellate review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinions to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.


	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


